FILED
                            NOT FOR PUBLICATION                                JUN 15 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


TAO WU,                                          No. 11-70906

              Petitioner,                        Agency No. A099-049-161

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 3, 2015**
                               Pasadena, California

Before: M. SMITH and N.R. SMITH, Circuit Judges and LEFKOW,*** District
Judge.

       Petitioner Tao Wu seeks review of a decision by the Board of Immigration

Appeals (BIA) to deny his applications for asylum, withholding of removal, and

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
               The Honorable Joan Lefkow, District Judge for the Northern District
of Illinois, sitting by designation.
protection under the Convention Against Torture (CAT). Because the parties are

familiar with the facts and procedural history of this case, we repeat only those

facts necessary to resolve the issues raised on appeal. We deny Wu’s petition for

review.

      Substantial evidence supported the agency’s adverse credibility

determination. The Immigration Judge (IJ) and the BIA correctly cited

inconsistencies in Wu’s testimony, including statements concerning his

unemployment benefits after being terminated from the Tianjin Electrical

Company and explanations for why his wife had not been arrested or detained by

the Chinese government.

      Additionally, Wu’s past mistreatment by the Chinese police did not

constitute “persecution,” which we define as “‘the infliction of suffering or harm

upon those who differ (in race, religion or political opinion) in a way regarded as

offensive.’” Khup v. Ashcroft, 376 F.3d 898, 903 (9th Cir. 2004) (quoting Fisher v.

INS, 79 F.3d 955, 961 (9th Cir. 1996)). Although the police detained Wu for

around fifteen minutes and beat him, the record does not compel the conclusion

that this attack amounted to past persecution. See Gu v. Gonzales, 454 F.3d 1014,

1020 (9th Cir. 2006). Wu also has not shown a well-founded fear of future

persecution based on his political beliefs should he return to China.


                                          2
      Since Wu does not carry his burden to show persecution for asylum

purposes, he cannot meet the more stringent withholding of removal and CAT

standards. See Gomes v. Gonzales, 429 F.3d 1264, 1266 (9th Cir. 2005); Nuru v.

Gonzales, 404 F.3d 1207, 1224-25 (9th Cir. 2005).

      DENIED.




                                       3